Citation Nr: 1809068	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety disorder with depressive features.

2.  Entitlement to a rating in excess of 20 percent (prior to August 16, 2010) and a rating in excess of 40 percent (from August 16, 2010) for lumbar spine spondylolisthesis at L5 on S1, with disc bulges at L5-S1, L2-3, L3-4, and L4-5.

3.  Entitlement to a rating in excess of 30 percent (from September 1, 2011) for right hip strain, status post total hip replacement.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Esq.

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to February 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  [A June 2014 rating decision granted an increased rating of 40 percent for lumbar spine spondylolisthesis at L5 on S1, with disc bulges at L5-S1, L2-3, L3-4, and L4-5, effective August 16, 2010.  Because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).]

In January 2015, the Board denied the matter of a rating in excess of 10 percent (prior to July 19, 2010) for right hip strain, status post total hip replacement [and noted in the Introduction that a temporary total rating was already in effect for that disability, effective July 19, 2010 through August 31, 2011], and remanded the matter of a rating in excess of 30 percent (from September 1, 2011) for right hip strain, status post total hip replacement, as well as the other issues currently on appeal (including a claim for a TDIU rating, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), for additional development.

The case has now been assigned to the undersigned Veterans Law Judge.

[The Veteran had also initiated an appeal of the denials of service connection for a right hip growth, for bilateral upper extremity peripheral neuropathy, for bilateral lower extremity lumbar radiculopathy, for syncope, for chronic obstructive pulmonary disease (COPD), and for cardiomyopathy, as well as the denial of a rating in excess of 10 percent for right knee degenerative joint disease.  However, following a June 2014 statement of the case addressing these issues, the Veteran did not file a timely substantive appeal.  Consequently, these matters are not before the Board.]

An April 2014 statement from the Veteran appeared to raise the issue of entitlement to a clothing allowance.  In the Introduction of the Board's January 2015 decision, the Board referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Because no action has been taken yet on this issue, and because the Board still does not have jurisdiction over this matter, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

The Veteran filed his current increased rating claims in January 2009.  The evidence of record during the current appeal period indicates that the Veteran has applied for - and has been denied - disability benefits from the Social Security Administration (SSA).  In an August 2010 VA treatment record, it was noted that he had applied for SSA disability benefits and had been denied twice.  Thereafter, in an April 2014 statement, the Veteran noted: "They keep denying my Social Security [be]cause of VA lying."  At present, there are no records from the SSA in the claims file, and there is no evidence to indicate that any attempts have been made by VA to obtain the Veteran's records from SSA.  Because such records may be pertinent to the current claims, an attempt must be made to obtain these records on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, on remand, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits since January 2009, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  Obtain updated VA treatment records from April 2016 to the present.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to a higher rating for anxiety disorder with depressive features, entitlement to higher ratings (prior to and from August 16, 2010) for lumbar spine spondylolisthesis at L5 on S1, with disc bulges at L5-S1, L2-3, L3-4, and L4-5, entitlement to a higher rating (from September 1, 2011) for right hip strain, status post total hip replacement, and entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

